SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated March 14, 2016 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications reports fourth quarter and annual 2015 results PARTNER COMMUNICATIONS REPORTS FOURTH QUARTER AND ANNUAL 2015 RESULTS1 PARTNER RECORDED AN IMPAIRMENT CHARGE RELATED TO THE FIXED LINE SEGMENT WITH NEGATIVE IMPACT OF NIS 98 MILLION ON OPERATING PROFIT AND NIS 72 MILLION ON PROFIT IN 2015 AS OF APRIL 2016, HOT MOBILE SHALL CEASE PAYING PARTNER PAYMENTS UNDER THE ROU AGREEMENT AND THE MECHANISM FOR SHARING OPEX AND CAPEX EXPENSES UNDER NETWORK SHARING AGREEMENT WILL BECOME FULLY EFFECTIVE IN 2-PAID CELLULAR SUBSCRIBER BASE INCREASED BY 24, PRE-PAID SUBSCRIBER BASE DECLINED BY 143,000 IN FEBRUARY 2016, THE COMPANY REBRANDED MOST OF ITS PRODUCTS AND SERVICES UNDER THE "PARTNER" BRAND 2015 Annual Highlights (compared with 2014) · Total Revenues: NIS 4,111 million (US$ 1,054 million), a decrease of 7% · Service Revenues: NIS 2,992 million (US$ 767 million), a decrease of 12% · Equipment Revenues: NIS 1,119 million (US$ 287 million), an increase of 13% · Operating Expenses (OPEX)2including cost of equipment sold: NIS 3,343 million (US$857million), unchanged · Operating Expenses (OPEX)2: NIS 2,463 million (US $631 million), a decrease of 5% · Adjusted EBITDA3: NIS 876 million (US$ 225 million), a decrease of 20% · Adjusted EBITDA Margin: 21% of total revenues compared with 25% · Reported loss for the Year: NIS 40 million (US$ 10 million), a decrease of NIS 202 million · Profit for the Year before the impact of impairment charge: NIS 32 million (US$ 8 million), a decrease of 80% · Net Debt4: NIS 2,175 million (US$ 557 million), a decrease of NIS 437 million · Free Cash Flow(before interest)5: NIS 566 million (US$ 145 million), an increase of 9% · Cellular ARPU: NIS 69 (US$ 18), a decrease of 8% · Cellular Subscriber Base: approximately 2.72 million at year-end, a decrease of 4% 1 The quarterly financial results are unaudited. See also the Company’s 2015 audited annual report which will be attached to the Company's 2015 AnnualReport (20-F) to be filed with the SEC. 2 Operating expenses include cost of service revenues, and selling, marketing and administrative expenses, and exclude depreciation and amortization and impairment charges. 3 For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 4 Total long term debt including current maturities less cash and cash equivalents. 5 Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 2 Fourth quarter 2015 highlights (compared with fourth quarter 2014) · Total Revenues: NIS 1,007 million (US$ 258 million), a decrease of 9% · Service Revenues: NIS 716 million (US$ 183 million), a decrease of 11% · Equipment Revenues: NIS 291 million (US$ 75 million), a decrease of 3% · Operating Expenses (OPEX)6including cost of equipment sold: NIS 838 million (US$215 million), a decrease of 4% · Operating Expenses (OPEX)6: NIS 608 million (US $156 million), a decrease of 3% · Adjusted EBITDA7: NIS 217 million (US$ 56 million), a decrease of 13% · Adjusted EBITDA Margin: 22% of total revenues, unchanged · Reported loss for the period: NIS 65 million (US$ 17 million), a decrease of NIS 89 million · Profit for the period before the impact of impairment charge: NIS 7 million (US$ 2 million), a decrease of 71% · Net Debt8: NIS 2,175 million (US$ 557 million), a decrease of NIS 437 million · Free Cash Flow (before interest)9: NIS 230 million (US$ 59 million), an increase of 224% · Cellular ARPU: NIS 67 (US$ 17), a decrease of 6% · Cellular Subscriber Base: approximately 2.72 million at quarter-end, a decrease of 4% Rosh Ha’ayin, Israel, March 14, 2016 – Partner Communications Company Ltd. (“Partner” or the “Company”) (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter and year ended December 31, 2015. Commenting on the fourth quarter and annual 2015 results, Mr. Isaac Benbenisti, CEO of Partner noted: "2015 was another year of intense competition in the telecommunications market, particularly in the cellular market and as a result we continued to experience price erosion which led to the decline in the cellular segment results. Despite the difficult market environment, our Post-Paid subscriber base increased in the fourth quarter and in 2015. However, our Pre-Paid subscriber base continued to decline as a result of the intense competition in the market. We hope that the regulatory uncertainty in the cellular market will end in the near future and thus enable a rational and proportionate competition with equal enforcement of the license obligations on all the operators in the market. In the fixed-line segment, we experienced a significant change in 2015 with the launch of the wholesale internet market reform by the Ministry of Communications in the first half of the year. Although our current operations in the wholesale market reflect our strategic outlook, the incomplete regulation andthe implementation of the wholesale market is problematic for both us and our customers and we are not yet able to derive profits from the implementation of the wholesale market. In many instances, subscribers that request bundled infrastructure and internet services experienced difficulties in switching their telecommunications providers and subsequently canceled their request. As a result, we believe that the Ministry of Communications has the obligation to exercise its authority in order to enable the wholesale market reform to be achieved as intended. 6 Operating expenses include cost of service revenues, and selling, marketing & administrative expenses, and exclude depreciation and amortization and impairment charges. 7 For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 8 Total long term debt including current maturities less cash and cash equivalents. 9 Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 3 The year 2016 began with the rebranding process of most of the Company's products and services under the "Partner" brand. As part of the branding preparation process, the Company's vision and purpose were redefined and integrated with our strategic plan for the coming years in the ever-changing telecommunications market. Our purpose, as a full communications group, is to make the connected digital life of private and business consumers simpler and accessible in every way. The unveiling of the "Partner" brand last month marked the beginning of the new path we are embarking on with our significant existing assets, such as our advanced network with the widest deployment in Israel, as evidenced in the OpenSignal Coverage report, and the best customer service among telecommunication operators in Israel, as noted in the latest Marketest survey. The transformation from a cellular company to a full communications group advanced another step in 2015 with the organizational change we made in our business division by addressing all of the communication needs of our business customers through integrated solutions in cellular, fixed-line and internet services, alongside technological solutions and advanced services. We intend to continue to expand this operation in 2016. In addition, I am pleased to announce we have signed a collective employment agreement with the employees' representatives and the Histadrut New General Labor Organization. This agreement is a result of the understanding that the new path we have embarked upon is a shared path for all the managers and employees of the Company, and that its success depends on our combined efforts, working together as one entity." Mr. Ziv Leitman, Partner's Chief Financial Officer, commented on the fourth quarter results of 2015 as compared to the third quarter results of 2015: “Service revenues in the fourth quarter were negatively affected both by a significant decrease in seasonal roaming revenues, and the continued price erosion due to the fierce competition in the cellular market. The churn rate for cellular subscribers stood at 11.1% in the fourth quarter of 2015 compared to 10.8% in the previous quarter and 11.5% for the fourth quarter of 2014. We continue to see an increase in Pre-Paid churn as this operation continues to be affected by the low Post-Paid prices as well as the entrance of new operators offering Pre-Paid services. On the other hand, Post-Paid churn was relatively stable over the past few quarters and declined compared to the fourth quarter of 2014, although the churn rate remains high. 4 Cellular ARPU in the fourth quarter of 2015 totaled NIS 67, a decline from NIS 71 in the third quarter of 2015, reflecting mainly the decrease in seasonal roaming revenues, in addition to the continued price erosion in cellular services and data packages. Revenues and gross profit from equipment sales in the fourth quarter of 2015 increased by NIS 45 million and NIS 9 million, respectively, compared to the previous quarter. The increases mainly resulted from a change in product mix towards sales with higher profit margins. Operating expenses declined by NIS 42 million, primarily reflecting the NIS 35 million one-time expenses of the employee retirement plan in the third quarter. Adjusted EBITDA in the fourth quarter of 2015 increased by NIS 21 million, or 11%, compared with the previous quarter. The increase mainly reflected the one-time expense of the employee retirement plan in the third quarter. This was partially offset by the negative impact of the seasonal roaming revenues and an increase in expenses related to bad debts and doubtful accounts in the fourth quarter. Adjusted EBITDA for the first quarter of 2016 is expected to be lower than the Adjusted EBITDA for the fourth quarter of 2015 mainly due to the branding process we are currently undergoing which will cause an increase in operating expenses. Finance costs, net, totaled NIS 39 million this quarter, a decrease of NIS 1 million compared to the previous quarter. In the fourth quarter of 2015, the Company decided to cease using the "012 Smile" trade name in 2017. This change in business induced the Company to determine that an indicator of impairment existed for the fixed-line segment. The Company reviewed the recoverability amounts of the VOB/ISP assets, and as a result, an impairment charge was recognized for the fixed-line segment which reduced operating profit in the fourth quarter of 2015 by NIS 98 million. Overall, the Company recorded a loss for the fourth quarter of 2015 of NIS 65 million compared with a loss of NIS 9 million in the third quarter, the increase in loss largely reflecting the impairment charge in the fixed line segment, which increased the amount of loss by NIS 72 million. Profit for the period before the impact of the impairment charge was NIS 7 million compared with a loss of NIS 9 million in the previous quarter, with the difference being largely explained by the increase in Adjusted EBITDA. Cash capital expenditures in fixed and intangible assets (CAPEX payments) in the fourth quarter of 2015 totaled NIS 55 million compared to NIS 62 million in the previous quarter, a decrease of 11%. On an accrual basis, additions to fixed and intangible assets in 2015 totaled NIS271 million (including NIS 34 million for the 4G frequencies), compared with NIS 434 million in 2014. 5 Free cash flow (before interest payments) in the reported quarter totaled NIS 230 million, compared with NIS 291 million in the previous quarter. The decline in free cash flow primarily reflected the increase in working capital, partially offset by the increase in payment received with respect to the settlement agreement with Orange in the fourth quarter (NIS 206 million) compared with the third quarter (NIS172 million). As of December 31, 2015, net debt amounted to approximately NIS 2.2billion (total long term debt and current maturities less cash and cash equivalents of NIS 0.9 billion). In 2015, net debt declined by NIS 437 million, largely a result of the positive free cash flow (after interest payments). In each of November and December 2015, the Company executed early repayments in principal amounts of NIS 176 million as part of a bank loan that were due to be repaid in December 2017 and December 2018, respectively. In connection with these early repayments, the Company recorded a one-time expense of NIS 13 million. In February 2016, Hot Mobile exercised its option under the Network Sharing Agreement to advance the payment date of the one-time lump sum, and therefore an amount of NIS 250 million is expected to be received during 2016.In view of the exercise of the option, starting in April 2016, capital expenditures and operating costs shall be shared according to the mechanism set out in the Network Sharing Agreement. As of this date, Hot Mobile shall no longer make payments related to the RoU Agreement (in 2015 revenues recorded related to the RoU Agreement totaled approximately NIS 120 million).” 6 Key Financial Results10 NIS MILLION (except EPS) 201111 2012 2013 2014 201512 Revenues Cost of revenues Gross profit S,G&A Impairment of goodwill 87 Income with respect to settlement agreement with "Orange" 61 Other income 79 50 47 Operating profit Finance costs, net Income tax expenses 63 79 4 Profit (loss) for the year ) Earnings (loss) per share (basic, NIS) ) NIS MILLION (except EPS) Q4’14 Q1’15 Q2’15 Q3’15 Q4’1512 Revenues Cost of revenues Gross profit 79 S,G&A Income with respect to settlement agreement with "Orange" 23 38 Other income 10 13 13 11 10 Operating profit (loss) 73 56 67 32 ) Finance costs, net 36 18 46 40 39 Income tax expenses (income) 13 13 12 1 ) Profit (loss) for the period 24 25 9 (9 ) ) Earnings (loss) per share (basic, NIS) ) ) NIS Million (except EPS) Q4'15 Q4'14 % Change Revenues (9 )% Cost of revenues +4 % Gross profit 79 )% Operating (loss) profit ) 73 N/A Profit (loss) for the period ) 24 N/A Earnings (loss) per share (basic, NIS) ) N/A Free cash flow (before interest) 71 +224 % 10 See also definitions in footnotes 2-5. 11 I n Q4 2011, the Company recorded an impairment charge on its fixed line assets which reduced operating profit by NIS 322 million and profit by NIS 311 million in 2011. See press release of March 22, 2012 for details. 12 In Q4 2015, the Company recorded an impairment charge on its fixed line assets which reduced operating profit by NIS 98 million and profit by NIS 72 million in 2015. 7 Key Operating Indicators 2011 2012 2013 2014 2015 Adjusted EBITDA (NIS million) Adjusted EBITDA (as a % of total revenues) 31
